Title: To George Washington from Major General Steuben, 31 March 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


Sir
Philadelphia 31st March 1779
In my last I had the honor of informing your Excellency that the Regulations would be printed by the middle of April, till which time I proposed staying here in order to hurry the Work as much as possible.
I did not then foresee a Thousand little things that retard the progress of the work & which now convince me it will be the last of April before it can be finished, I have therefore prevailed on Colo. Pickering to take charge of Correcting the Sheets as they are printed and intend by the 15th next month to have the honor of receiving your Excellencys orders for the Execution of the new System. I have the honor to be with the greatest respect Your Excellency’s most Obedient & very hum. servt
Steuben